

114 HRES 849 IH: Expressing condolences to the people of Italy and support for the Government of Italy in the aftermath of the devastating earthquake that struck the Lazio and Marche regions of Italy.
U.S. House of Representatives
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 849IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Mr. Pascrell (for himself, Mr. Tiberi, Ms. DeLauro, Mr. Thompson of California, Mr. Heck of Nevada, Mr. Ryan of Ohio, Mr. Marino, Ms. Bonamici, Mr. Pallone, Mr. DeFazio, Mr. LoBiondo, Mr. Barletta, Mr. Brady of Pennsylvania, Mr. Cicilline, Mr. Capuano, Mr. Michael F. Doyle of Pennsylvania, and Mr. Larson of Connecticut) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing condolences to the people of Italy and support for the Government of Italy in the
			 aftermath of the devastating earthquake that struck the Lazio and Marche
			 regions of Italy.
	
 Whereas in the early morning hours of August 24, 2016, a 6.2-magnitude earthquake struck the Lazio and Marche regions in central Italy, killing over 250 people, and displacing over 1,000 people;
 Whereas the epicenter of the earthquake was the town of Norcia, located about 70 miles northeast of Rome, and massive destruction was reported in Amatrice, Arquata, Accumoli, Pescara del Tronto, and other surrounding villages;
 Whereas hundreds of aftershocks continue to rock the region, making rescue and recovery efforts even more challenging;
 Whereas this marks the largest earthquake in Italy since 2009; Whereas the earthquake flattened houses, buckled roads, and damaged centuries-old buildings, including a 15th century church of St. Augustine in Amatrice;
 Whereas Amatrice is well-known for its annual two-day Festival of the Spaghetti all'Amatriciana to celebrate one of Italy’s most famous pasta dishes;
 Whereas humanitarian aid agencies in the United States and around the world are mobilizing to provide much needed assistance to the relief and recovery efforts; and
 Whereas President Barack Obama has expressed his condolences, and those of the people of the United States, to families that have lost loved ones, praised the quick action of first responders and volunteers, and assured Italian President Sergio Mattarella that the United States stands ready to help Italy in this time of need: Now, therefore, be it
	
 That the House of Representatives— (1)mourns the loss of life and expresses its deepest condolences to the families of those killed and injured in the earthquake in Italy on August 24, 2016;
 (2)recognizes the deep and binding ties between the United States and Italy and expresses continued solidarity with the people of Italy during this time of crisis;
 (3)applauds the courageous actions of the first responders and volunteers; (4)supports President Obama's offer of the assistance of the United States to Italy in response to this devastating event;
 (5)urges the people of the United States to generously support those humanitarian aid agencies working to assist the people of Italy in this time of need;
 (6)commends the many United States organizations, including the National Italian-American Foundation, working to demonstrate support and solidarity with the Italian people and raising funds to aid in the rebuilding and relief efforts; and
 (7)expresses gratitude to the people of the United States who have generously supported those humanitarian aid agencies working tirelessly to assist the people of Italy in this time of need.
			